686 F.2d 263
James O. GORMAN, Plaintiff-Appellant,v.ARMY AND AIR FORCE EXCHANGE SERVICE, Defendant-Appellee.
No. 79-1495.
United States Court of Appeals,Fifth Circuit.*
Sept. 20, 1982.

Edward B. Cloutman, III, Dallas, Tex., for plaintiff-appellant.
Kenneth J. Mighell, U. S. Atty., Fort Worth, Tex., Judith A. Shephard, Asst. U. S. Atty., Dallas, Tex., Carll J. Kretsinger, Major, U. S. A. F., Asst. Gen. Counsel, Dallas, Tex., Thomas W. Petersen, Commercial Litigation Branch, Civ. Div., Dept. of Justice, Washington, D. C., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GOLDBERG, GARZA and REAVLEY, Circuit Judges.
PER CURIAM:


1
The Supreme Court has vacated our judgment (see 619 F.2d 1141) and remanded for further consideration in light of Army And Air Force Exchange Service v. Sheehan, 456 U.S. ----, 102 S.Ct. 2118, 72 L.Ed.2d 520 (1982).  It is therefore decided, as in Sheehan, 686 F.2d 262 (5th Cir. 1982) that the district court lacks subject matter jurisdiction for Gorman's monetary claim but does have jurisdiction for the nonmonetary claim.


2
The district court's judgment is AFFIRMED with respect to Sheehan's claim for monetary relief, and REVERSED and REMANDED with respect to Sheehan's claim for nonmonetary relief.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980